Citation Nr: 1503847	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  04-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include migraine.

2.  Entitlement to service connection for a right hip disorder, to include osteoarthritis, claimed as the result of herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis, claimed as the result of herbicide exposure.

4.  Entitlement to service connection for a skin disorder claimed as the result of herbicide exposure.

5.  Entitlement to service connection for a chronic disability manifested by abnormal hairiness claimed as the result of herbicide exposure.

6.  Entitlement to service connection for an abdominal disorder, to include a stomach disorder, claimed as the result of herbicide exposure.

7.  Entitlement to service connection for a urinary disorder claimed as the result of herbicide exposure.

8.  Entitlement to service connection for a chronic fatigue disorder claimed as the result of herbicide exposure.

9.  Entitlement to service connection for an acquired eye disorder, to include light sensitivity, claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1968.  He served in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Montgomery, Alabama, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for headaches; denied service connection for bilateral foot numbness/tingling claimed as the result of herbicide exposure, right hip pain claimed as the result of herbicide exposure, bronchitis claimed as the result of herbicide exposure, a skin disorder claimed as the result of herbicide exposure, abnormal hairiness claimed as the result of herbicide exposure, a chronic abdominal disorder to include a stomach disorder claimed as the result of herbicide exposure, urinary discomfort claimed as the result of herbicide exposure; fatigue claimed as the result of herbicide exposure, and light sensitivity claimed as the result of herbicide exposure.  

In January 2008, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for headaches and denied the claim on the merits.

In July 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for headaches, and remanded the remaining issues to the RO for additional action.  The Board again remanded the Veteran's appeals to the RO in January and July 2013.

The issues of 1) entitlement to service connection for a headache disorder, to include migraine; 2) entitlement to service connection for a skin disorder claimed as the result of herbicide exposure; and 3) entitlement to service connection for a urinary disorder claimed as the result of herbicide exposure  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 14, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issues of 1) entitlement to service connection for a right hip disorder, to include osteoarthritis, claimed as the result of herbicide exposure; 2) entitlement to service connection for a respiratory disorder, to include bronchitis, claimed as the result of herbicide exposure; 3) entitlement to service connection for a chronic disability manifested by abnormal hairiness claimed as the result of herbicide exposure; 4) entitlement to service connection for an abdominal disorder, to include a stomach disorder, claimed as the result of herbicide exposure; 5) entitlement to service connection for a chronic fatigue disorder claimed as the result of herbicide exposure; and 6) entitlement to service connection for an acquired eye disorder, to include light sensitivity, claimed as the result of herbicide exposure.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the issues of 1) entitlement to service connection for a right hip disorder, to include osteoarthritis, claimed as the result of herbicide exposure; 2) entitlement to service connection for a respiratory disorder, to include bronchitis, claimed as the result of herbicide exposure; 3) entitlement to service connection for a chronic disability manifested by abnormal hairiness claimed as the result of herbicide exposure; 4) entitlement to service connection for an abdominal disorder, to include a stomach disorder, claimed as the result of herbicide exposure; 5) entitlement to service connection for a chronic fatigue disorder claimed as the result of herbicide exposure; and 6) entitlement to service connection for an acquired eye disorder, to include light sensitivity, claimed as the result of herbicide exposure, the Veteran requested in a January 14, 2015 letter that the Board dismiss those issues.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to service connection for a right hip disorder, to include osteoarthritis, claimed as the result of herbicide exposure, is dismissed.

The appeal of the issue of entitlement to service connection for a respiratory disorder, to include bronchitis, claimed as the result of herbicide exposure, is dismissed.

The appeal of the issue of entitlement to service connection for a chronic disability manifested by abnormal hairiness, claimed as the result of herbicide exposure, is dismissed.

The appeal of the issue entitlement to service connection for an abdominal disorder, to include a stomach disorder, claimed as the result of herbicide exposure, is dismissed.

The appeal of the issue of entitlement to service connection for a chronic fatigue disorder, claimed as the result of herbicide exposure, is dismissed.

The appeal of the issue of entitlement to service connection for an acquired eye disorder, to include light sensitivity, claimed as the result of herbicide exposure, is dismissed.


REMAND

With respect to the issues of 1) entitlement to service connection for a headache disorder, to include migraine; 2) entitlement to service connection for a skin disorder claimed as the result of herbicide exposure; and 3) entitlement to service connection for a urinary disorder claimed as the result of herbicide exposure, the Veteran requested in a January 2015 letter that he be scheduled for a Travel Board hearing.  The Board notes that the Veteran had previously postponed a hearing scheduled for June 2008.  The Board further finds that his February 2010 statement, received prior to the scheduled February 2010 hearing, constitutes good cause for failure to appear at that hearing because he was told by a VA employee that there were "No letters or notes in VACOLS indicating this hearing."  See February 2010 Report of General Information, VA Form 21-0820; see also 38 C.F.R. § 20.702(d).  The Veteran's request for a Travel Board hearing is therefore granted, and these issues are remanded to the RO for scheduling of the requested Travel Board hearing.  38 C.F.R. § 19.75 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


